Name: Commission Regulation (EEC) No 3363/91 of 19 November 1991 amending Regulation (EEC) No 2150/91 concerning the conditions under which a credit guarantee agreement, introducing a credit guarantee for exports of agricultural products and foodstuffs to the Soviet Union, shall be concluded with a pool of commercial banks
 Type: Regulation
 Subject Matter: financial institutions and credit;  trade;  foodstuff;  agricultural activity;  political geography
 Date Published: nan

 20. 11 . 91 Official Journal of the European Communities No L 318/31 COMMISSION REGULATION (EEC) No 3363/91 of 19 November 1991 amending Regulation (EEC) No 2150/91 concerning the conditions under which a credit guarantee agreement, introducing a credit guarantee for exports of agricultural products and foodstuffs to the Soviet Union, shall be concluded with a pool of commercial banks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 599/91 of 5 March 1991 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Commu ­ nity, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia to the Soviet Union ('), as last amended by Regulation (EEC) No 3281 /91 (2), and in particular Article 4 thereof, Whereas Article 4 of Regulation (EEC) No 599/91 provides that the Commission shall conclude the guarantee agreement with the pool of banks ; Whereas Regulation (EEC) No 599/91 provides for the guarantee to cover not only contracts for supply of agri ­ cultural products and foodstuffs between the Soviet Union and undertakings in the Community, but also contracts for supply of these goods between the Soviet Union and undertakings in Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia ; Whereas Commission Regulation (EEC) No 2150/91 (3) lays down certain conditions of the guarantee agreement ; whereas the possibility for deliveries under the credit guarantee from Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia, should be taken account of in adopting the conditions under which the guarantee will be extended ; Whereas the measures provided for in this regulation are in accordance with the opinion of the Soviet Union Credit Guarantee Committee, 1 . Article 4 is replaced by the following : 'Article 4 The net proceeds of the credit which is guaranteed by the Community shall be used exclusively for the purchase in the Community, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia and import into the Soviet Union of those products that were agreed upon between the Community aijd the Soviet Union and are listed in the Annex to the Agreement in the form of an exchange of letters between the European Economic Commu ­ nity and the Union of Soviet Socialist Republics on a credit guarantee for exports of agricultural products and foodstuffs to the Soviet Union. A maximum of 15 % of this amount may be used to cover costs of transport of the products to the Soviet Union.' 2 . The first indent of Article 6 is replaced by the fol ­ lowing : '  the goods which are purchased shall be of Community origin or of origin of Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia and shall appear on the list which is annexed to the Agree ­ ment referred to in Article 4 3 . The second indent of Article 6 is replaced by the fol ­ lowing : '  the goods of Community origin shall be subject to sanitary, epidemiological and quarantine require ­ ments existing in the Soviet Union and the Euro ­ pean Economic Community ; the goods of origin of Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia shall be subject to sanitary, epidemiolo ­ gical and quarantine requirements existing in the Soviet Union and in these countries 4. The fourth indent of Article 6 is replaced by the fol ­ lowing : '  the contract offers the most favourable terms in relation to the prices normally obtained on the international markets :\ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2150/91 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 67, 14. 3 . 1991 , p. 21 . 0 OJ No L 310, 12 . 11 . 1991 , p . 1 . O OJ No L 200, 23 . 7. 1991 , p. 12. No L 318/32 Official Journal of the European Communities 20 . 11 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission